PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tabuteau, Herriot
Application No. 17/122,618
Filed: December 15, 2020
Attorney Docket No. A3225.10012US02
For: PHARMACEUTICAL COMPOSITIONS COMPRISING MELOXICAM
:
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(a)
:
:


This is a decision on the petition under 37 CFR 1.313(a), filed June 21, 2021, to withdraw the above-identified application from issue.

The petition is DISMISSED AS MOOT since this application is now abandoned for failure to timely pay the issue fee on or before June 22, 2021 as required by the Notice of Allowance and Fee(s) Due, mailed March 22, 2021.

Petitioner should note that the mere filing of a petition to withdraw from issue does not stay the period for paying the fees required by the Notice of Allowance and Fee(s) Due. Unless an applicant receives a written communication from the Office that the application has been withdrawn from issue, the issue fee must be timely submitted to avoid abandonment. Note MPEP § 1308(I)(A).  

In view of the above, the petition to withdraw from issue must be dismissed as involving a moot issue.

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a) to revive this application.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272- 1642.


/April M. Wise/
Paralegal Specialist, Office of Petitions